 Case 2:18-cv-10255-SJO-MRW Document 72-1 Filed 08/29/19 Page 1 of 3 Page ID #:747



 1   Bethany Stevens (SBN 245672)
     bstevens@wscllp.com
 2   Amanda Walker (SBN 252380)
     awalker@wscllp.com
 3   WALKER STEVENS CANNOM LLP
     500 Molino Street, Suite 118
 4   Los Angeles, California 90013
     Telephone: (213) 712-9145
 5   Fax: (213) 403-4906
 6   Michael Ng (SBN 237915)
     michael.ng@kobrekim.com
 7   Daniel Zaheer (SBN 237118)
     daniel.zaheer@kobrekim.com
 8   KOBRE & KIM LLP
     150 California Street, 19th Floor
 9   San Francisco, California 94111
     Telephone: (415) 582-4800
10
     (Additional Counsel on next page)
11
     Attorneys for Judgment Creditor
12   Shanghai Lan Cai Asset
     Management Co, Ltd.
13

14
                             UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16
                                        WESTERN DIVISION
17

18   SHANGHAI LAN CAI ASSET                         Case No. 2:18-cv-10255-SJO-MRW
19   MANAGEMENT CO, LTD.,
                                                    [PROPOSED] ORDER GRANTING
20                        Petitioner,               JUDGMENT CREDITOR’S EX
21                                                  PARTE APPLICATION FOR
     v.                                             TEMPORARY RESTRAINING
22
                                                    ORDER
23   JIA YUETING,
                                                    Hon. S. James Otero
24
                          Respondent.
25

26

27

28
     _____________________________________________________________________________________________
                         [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 72-1 Filed 08/29/19 Page 2 of 3 Page ID #:748



 1   Christopher Cogburn (admitted pro hac vice)
     christopher.cogburn@kobrekim.com
 2   KOBRE & KIM LLP
     800 Third Avenue
 3   New York, New York 10022
     Telephone: (212) 488 1200
 4
     John Han (admitted pro hac vice)
 5   john.han@kobrekim.com
     KOBRE & KIM
 6   3 Garden Road
     ICBC Tower, Unit 601
 7   Central, Hong Kong SAR
     Telephone: +852 2127 3291
 8
     Attorneys for Petitioner
 9   Shanghai Lan Cai Asset
     Management Co, Ltd.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                       [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
 Case 2:18-cv-10255-SJO-MRW Document 72-1 Filed 08/29/19 Page 3 of 3 Page ID #:749



 1        The Court, having considered Judgment Creditor Shanghai Lan Cai Asset
 2   Management Co, Ltd.’s (“SLC”) Ex Parte Application for Temporary Restraining
 3   Order, and good cause appearing, HEREBY ORDERS THAT:
 4        • SLC’s Application is GRANTED; and
 5        • Until the Court rules on SLC’s pending Motion for Injunction (Dkt.
 6           No. 55), Judgment Debtor Jia Yueting is enjoined from taking any step to
 7           transfer, conceal, reduce, encumber, or otherwise make unavailable —
 8           either personally or through instructions to another — Jia’s beneficial
 9           interest in Faraday & Future Inc.
10

11   IT IS SO ORDERED.
12

13   DATED: _____________          ____________________________________
                                   HON. S. JAMES OTHER
14
                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           1
                     [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
